

Exhibit 10.1
CERTAIN INFORMATION (INDICATED BY ASTERISKS) HAS BEEN OMITTED FROM THIS DOCUMENT
BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE
REGISTRANT IF PUBLICLY DISCLOSED. 
MASTER SUPPLY AGREEMENT


By and Between Aptuit (Oxford) Limited
And
Zogenix International Limited
This MASTER SUPPLY AGREEMENT(this “Agreement”) is made effective as of this 31st
day of January 2019 (the “Effective Date”), by and between Zogenix International
Limited, a wholly owned UK subsidiary of Zogenix Inc., located at Siena Court,
Broadway, Maidenhead, Berkshire SL6 1NJ,United Kingdom (“Zogenix”) and Aptuit
(Oxford) Limited, an Evotec company, incorporated in England and Wales, having
an address at 111 Innovation Drive, Milton Park, Abingdon, Oxfordshire, OX14
4RZ, United Kingdom (“Supplier”) (each individually a “Party” and collectively
the “Parties”).
WITNESSETH:
WHEREAS, Zogenix wishes to purchase certain active pharmaceuticals ingredients
for human use; and
WHEREAS, Supplier has the experience and expertise necessary to perform the
Manufacturing Services for, and supply the Drug Substance to, Zogenix; and
WHEREAS, Zogenix desires Supplier to perform the Manufacturing Services and to
supply such Drug Substance to Zogenix; and Supplier desires to perform the
Manufacturing Services and to sell such Drug Substance to Zogenix, all on the
terms and conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
herein, the Parties agree as follows:




--------------------------------------------------------------------------------



1.DEFINITIONS
The following terms, whether used in the singular or plural, shall have the
meaning assigned to them below for purposes of this Agreement:
1.1. “Affiliate” means any legal entity directly or indirectly controlled by,
controlling or under common control with that party. For purposes of this
definition, owning 50% or more of the stock, equity or property of such legal
entity, or having the right to appoint 50% or more of the members or owner
representatives of such legal entity, are examples of forms of control.
1.2. “Agreement” shall have the meaning set forth in the Preamble hereof.
1.3. “API or Drug Substance” means the active pharmaceutical ingredient to be
manufactured by the Supplier in accordance with the Scope of Work.
1.4. “Applicable Laws” means all laws, statutes, rules, regulations, orders,
judgments, injunctions and/or ordinances, including privacy laws such as HIPAA,
the Data Protection Directive (Directive 95/46/EC), and when implemented the
General Data Protection Regulation, environmental laws, U.S. Foreign Corrupt
Practices Act of 1977, the U.K. Bribery Act 2010, GDP, cGMP, EU GMP Directive
(Directive 203/94) and the FD&C Act.





--------------------------------------------------------------------------------



1.5. “Batch” (or “Lot”) means a specific quantity of material produced in a
process or series of processes so that it is expected to be homogeneous within
specified limits and is produced during the same cycle of Manufacture as defined
by the applicable Batch record. The batch size can be defined either by a fixed
quantity or by the amount produced in a fixed time interval.
1.6. “Batch Record” means the written procedures for production, process control
and testing of the Drug Substance designed to assure that the Drug Substance has
the identity, strength, quality, and purity they purport or are represented to
possess and is used to ensure uniformity from Batch to Batch and compliance with
cGMPs.
1.7. “Business Day” means a day other than a Saturday, Sunday or a day that is a
statutory holiday in the United Kingdom, the United States or Supplier’s place
of business.
1.8. “Certificate of Analysis” (or “COA”) means a document prepared by a testing
laboratory or Supplier to document the testing performed on a material, the
methods used, and test results.
1.9. “Certificate of Compliance” (or “COC”) means a document which, when
executed, formally certifies material has been tested and inspected and meets
required Specifications.
1.10. “Current Good Manufacturing Practice” (or “cGMP”) means those practices in
the manufacture of pharmaceutical products that are recognized as the current
good manufacturing practices by the FDA, MHRA or EMA in accordance with FDA,
British or European regulations, guidelines, other administrative
interpretations, and rulings in connection therewith, including but not limited
to those regulations cited in ICH Q7, Eudralex Volume 4 (EU), Orange Guide (UK),
and 21 C.F.R. parts 210 and 211, all as they may be amended from time to time.
1.11. “Confidential Information” of a Party means all confidential or
proprietary information of such Party that is communicated in any way or form by
the Disclosing Party or its Affiliates to the Receiving Party or its Affiliates,
either prior to or after the Effective Date, and whether or not such information
is identified as confidential at the time of disclosure, including but not
limited to research and development data, information, reports, studies,
validation methods and procedures, unpatented inventions, knowledge, trade
secrets, technical or other data or information, or other materials, methods,
procedures, processes, flow diagrams, materials, developments or technology,
including all biological, chemical, pharmacological, toxicological, clinical,
manufacturing, analytical, safety, quality assurance, quality control and other
data, information, reports, studies, or any other information that a reasonable
person would consider confidential or proprietary under the circumstances.
1.12. “Contract Year” means, for the first year, the period commencing on the
Effective Date up to and including December 31 of the same calendar year, and
for each







--------------------------------------------------------------------------------



year thereafter, shall mean a calendar year beginning on January 1 and ending on
December 31.
1.13. “DEA” means the Drug Enforcement Administration of the U.S. Department of
Justice, or any successor entity.
1.14. “Effective Date” shall have the meaning set forth in the Preamble hereof.
1.15. “FD&C Act” means the United States Federal Food, Drug and Cosmetic Act, as
amended.
1.16. “FDA” means the United States Food and Drug Administration, or any
successor entity.
1.17. “First Approval” means receipt of the first approval from a Governmental
Agency to market a product containing the Drug Substance for use in humans.
1.18. “Finished Product” means any finished pharmaceutical product in human
dosage form that contains any Drug Substance finished to the extent specified in
the Scope of Work.
1.19. “Forecast” shall have the meaning set forth in Section 4.1 hereof.
1.20. “Force Majeure Event” shall have the meaning set forth in Section
13 hereof.
1.21. “Good Distribution Practice” (or “GDP”) means the minimum standards that a
wholesale distributor must meet to ensure that the quality and integrity of
medicines is maintained throughout the supply chain, as described in the
“Guidelines of 19 March 2015 on principles of Good Distribution Practice of
active substances for medicinal products for human use”.
1.22. “Governmental Agency” means any court, agency, authority, department,
regulatory body or other instrumentality of any government or country or of any
national, federal, state, provincial, regional, county, city or other political
subdivision of any such government or any supranational organization of which
any such country is a member, which has competent and binding authority to
decide, mandate, regulate, enforce, or otherwise control the activities of the
Parties contemplated by this Agreement, including, without limitation, the EMA,
FDA and the DEA.
1.23. “Inability to Supply” shall have the meaning set forth in Section
4.6 hereof.
1.24. “Initial Term” shall have the meaning set forth in Section 11.1 hereof.
1.25. “Laws” means all international, national, federal, state, provincial and
local laws, statutes, codes, rules, regulations, ordinances, orders, decrees or
other pronouncements of any governmental, administrative or judicial authority
having the effect of law, including, without limitation, Environmental Laws.
1.26. “MAA” shall have the meaning set forth in Section 2.6 hereof.







--------------------------------------------------------------------------------



1.27. “Manufacture” and “Manufacturing Services” means any steps, processes and
activities including the manufacturing, quality control, quality assurance and
stability testing, packaging and related services, as contemplated in this
Agreement, required to produce the Drug Substance.
1.28. “Manufacturing Process” means any and all processes and activities (or any
step in any process or activity) used or planned to be used by Supplier to
Manufacture the Drug Substance, as evidenced in the Batch Records.
1.29. “Manufacturing Site” means the facility, owned and operated by Supplier
that is located at 110-111 Innovation Drive, Milton Park, Abingdon, Oxfordshire,
UK. OX14 4RZ, 117 Innovation Drive, Milton Park, Abingdon, Oxfordshire, UK. OX14
4RZ and 150 Brook Drive, Milton Park, Abingdon, Oxfordshire, UK OX14 4SD.
1.30. “NDA” shall have the meaning set forth in Section 2.6hereof.
1.31. “Price” means the price to be charged by Supplier for the Drug Substance
Manufactured and supplied hereunder as delivered to Zogenix, which price shall
include the cost of materials, Manufacturing, standard quality control and
quality assurance costs, testing, documentation, packaging, shipping materials,
transportation and taxes and which price is set forth in the Scope of Work.
1.32. “Purchase Order” means an order from Zogenix specifying a Purchase Order
Delivery Date, Price and quantities of the Drug Substance to be Manufactured and
delivered by Supplier, as indicated in the relevant Scope of Work signed by the
Parties.
1.33. “Purchase Order Delivery Date” means the date agreed upon by the Parties
in a firm Purchase Order that the quantities of Drug Substance specified in the
applicable Purchase Order will be released to Zogenix and ready for immediate
shipment.
1.34. “Quality/Technical Agreement” (or “QTA”) shall mean a separate agreement
entered into by the Parties that defines quality assurance obligations and
technical and regulatory matters associated with the provision of the Services.
This will be Exhibit 2 to the Agreement.
1.35. “Raw Material” means, collectively, starting materials, reagents, and
solvents intended for use in the production of intermediates or APIs (Drug
Substance) in accordance with the Specifications.
1.36. “Scope of Work” means a document incorporated herein by reference upon its
execution by both Parties that defines the scope of work for a particular
engagement under this Agreement. The Scope of Work will specify type of work,
costs and specific manufacturing requirements including: Price, Batch size and
safety stock requirements, if any. This will Exhibit 1 to the Agreement.







--------------------------------------------------------------------------------



1.37. “Services” shall mean Manufacturing Services Supplier performs for Zogenix
as requested from time to time.
1.38. “Specifications” means the file, for each Drug Substance, containing
information provided by Zogenix to Supplier and which contains documents
relating to such Drug Substance, including, without limitation:
(a) Written specifications for the Drug Substance, including the list of tests,
references to any analytical procedures and appropriate acceptance criteria
which are numerical limits, ranges or other criteria for tests described in
order to establish a set of criteria to which Drug Substance at any stage of
Manufacture should conform to be considered acceptable for its intended use that
are agreed upon by Zogenix and Supplier;
(b) Manufacturing and packaging process specifications;
(c) Shipping and storage requirements;
(d) All environmental, health and safety information relating to the
Drug Substance including material date safety sheets; and
(e) Any other technical information necessary to carry out the contracted
operations correctly in accordance with any legal requirements,
all as updated, amended and revised from time to time by the Parties in
accordance with the terms of the Agreement.
1.39. “Third Party” shall mean any person or entity other than Zogenix, Supplier
and their respective Affiliates.
The definitions in this Section 1 shall apply equally to both the singular and
plural forms of the terms defined. As used in this Agreement, (i) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”; (ii) the words “hereof”, “herein”, “hereby” and
derivatives or similar words refer to this entire Agreement; (iii) all
references to Sections shall be deemed references to Sections of this Agreement
and all references to Attachments shall be deemed references to Attachments to
this Agreement, unless the context shall otherwise require; and (iv) whenever
this Agreement refers to a number of days, such number shall refer to calendar
days unless otherwise specified.
2. MANUFACTURING SERVICES
2.1. Services. Supplier will perform the Services, as set forth in the Scope of
Work, for, and ship the Drug Substance to, Zogenix, or nominated recipient, in
accordance with this Agreement. For each new Scope of Work, the Supplier will
submit a written proposal to Zogenix outlining the Services to be provided and
the estimated costs for performing such Services. Upon approval of the proposal
by Zogenix, the Parties will complete and execute a Scope of Work similar to the
form attached hereto. Upon execution by both Parties, each Scope of Work shall
be deemed to be incorporated





--------------------------------------------------------------------------------



into this Agreement by Reference. Supplier will undertake the performance of the
Services only upon full execution of a Scope of Work by Zogenix and Supplier. If
there is a conflict between the terms of this Agreement and the terms of a Scope
of Work, the terms of this Agreement will control.

2.2. Quality Control and Quality Assurance. The Parties shall enter into a
separate QTA, in a format suitable to meet Applicable Law relating to the
Manufacture, storage, transportation and release of Drug Substances. Upon
execution by both Parties, the QTA shall deemed to be incorporated into this
Agreement by Reference.
In the event of a conflict between this Agreement and the Quality/Technical
Agreement, the Quality/Technical Agreement shall govern and control only with
respect to the quality matters and this Agreement shall govern and control with
respect to all other matters.
2.3. Process and Specification Changes. Supplier shall not make any changes to
its process, raw materials, supply sources, Specifications, manufacturing
locations or facilities used to make Drug Substance for Zogenix under this
Agreement, including, without limitation, any such changes that may require
Zogenix to provide notification to regulatory authorities, without the prior
written consent of Zogenix.


2.4. Zogenix Requested Changes. Zogenix shall be entitled to request a change to
the Specifications from time to time (which change is not the result of a
requirement or mandate of a Governmental Agency) and Supplier shall make and
implement all such changes in accordance with the Quality/Technical Agreement,
Zogenix’s change control procedures, and a written implementation plan
(including tasks, time and cost) agreed to by the Supply Committee. Zogenix
shall retain the right and responsibility for final approval of the
Specifications and any changes made thereto.
2.5. Changes Required by Applicable Law. If Supplier is required to change the
Specifications in order to comply with Applicable Law, Supplier will promptly
notify Zogenix of such changes and the cost of such changes. If Zogenix is
unable to accept or unwilling to have such changes made, Zogenix will have the
option of terminating this Agreement immediately upon notice to Supplier.

2.6. Technical Data. Supplier shall provide to Zogenix, without charge, all Drug
Substance related data or available reports generated by Supplier, as needed and
required for Zogenix’s New Drug Application (“NDA”) or Marketing Authorization
Application (“MAA”) or other FDA, EMA or Governmental Agency requests and/or
requirements, in each case relating to any Drug Substance.
2.7. Raw Materials. Supplier will purchase, test, and release all Raw Materials
as required by the Specifications and as specified in the Scope of Work.
2.8. Packaging. Supplier will purchase packaging materials and package the Drug
Substances as approved by Zogenix in a manner suitable for safe and lawful
shipment.







--------------------------------------------------------------------------------



2.9. Equipment. Supplier shall be solely responsible for the safe operation and
maintenance of all equipment used to fulfill its obligations under this
Agreement, and all associated employee training, regardless of whether the
equipment is owned by Zogenix, Supplier, or a third party.


2.10. Shelf Life. Drug Substance shall be released to Zogenix no later than
ninety (90) days from the start of Manufacturing unless mutually agreed by both
Parties. Drug Substance released at greater than ninety (90) days from the start
of Manufacturing, provided such late release is not due to negligence, breach of
this Agreement or willful misconduct by Zogenix, shall be subject to either a
pro rata discount or deemed unusable at the sole discretion of Zogenix, in which
case Supplier will bear all costs and expenses. Supplier will not be liable to
Zogenix nor be deemed to have breached this Agreement for errors, delays or
other consequences to the extent arising solely from Zogenix’s failure to
provide necessary documents, materials or information with regard to which
Zogenix is responsible as agreed in writing and/or in a timely manner. Nor will
Supplier be liable to Zogenix to the extent that Zogenix fails to otherwise
reasonably cooperate in order for Supplier to perform its obligations, and any
such failure by Zogenix will automatically extend any timelines affected by a
time period that reasonably takes into account such failure in providing
documents, materials, information or cooperation.
2.11. Validation Activities. Supplier shall prepare the documentation,
protocols, and procedures. Supplier shall validate its pharmaceutical
manufacturing processes, tests, and methods as well as associated facilities,
equipment and systems, keep such processes, tests, methods, facilities,
equipment, and systems current, and make results of validation and annual
reviews of such processes, tests, methods, facilities, equipment, and systems
available on site for audit or review by Zogenix in accordance with the
Quality/Technical Agreement.
2.12. Compliance. Supplier shall comply with all Applicable Laws related to the
Manufacture, use, possession, handling, transportation, sale or disposal of the
Drug Substance.
2.13. Subcontractors. Supplier may not use subcontractors, including Affiliates,
to perform any part of this Agreement without Zogenix’s prior written consent.
2.14. Records. Supplier will keep records of the Manufacture, testing, and
shipping of the Drug Substance, and retain samples of the Drug Substance as are
necessary to comply with Applicable Law, as well as to assist with resolving
Drug Substance complaints and other similar investigations. Copies of the
records and samples will be retained in accordance with the Quality/Technical
Agreement and Applicable Law.
3. OVERSIGHT
3.1. Supply Committee. Promptly following the Effective Date, the Parties shall
establish a supply committee which shall be comprised of [***] representatives
from each of Zogenix and Supplier, representing technical, operations and
quality





--------------------------------------------------------------------------------



functions, having the appropriate credentials, knowledge and experience (the
“Supply Committee”).
3.2. General Remit. The Supply Committee shall serve as the coordinating body
for the Manufacture and supply of the Drug Substance under this Agreement. The
Supply Committee shall also work to resolve any Dispute which arises between the
Parties relating to the Manufacture and supply of the Drug Substance under this
Agreement.
3.3. Meetings. The Supply Committee shall meet at least quarterly by telephone
or in person. Meeting agendas shall include as appropriate information on (a)
anticipated market demand and inventory positions and any material changes in
either, (b) supply capability, including Raw Material inventories and
availability, (c) any capacity concerns, unusual production situations, or
prioritization issues including changes to delivery or sourcing, (e) any quality
related issues, (f) and proposed amendments to Manufacturing Process or
Specifications, and (g) any other matters which may impact or influences the
Drug Substance supply chain.
3.4. Costs. Each Party shall be responsible for its own costs in respect of
travel and accommodation expenses in attending such meetings.
3.5. Audit. Up to [***] Zogenix employees or Zogenix representatives (unless
such representatives are a competitor of Supplier) may visit Supplier’s premises
where the Services are being performed at reasonable times, on reasonable notice
and with reasonable frequency during normal business hours to observe the
progress of the Services, once per calendar year at no cost. Zogenix will
reimburse Supplier for its time and expenses associated with any additional
audit during such calendar year (audits of no more than [***] in duration with
no more than [***] auditors) unless such audit is as a result of a Supplier
breach of, or noncompliance with, or reveals that Supplier has breached, or is
not in compliance with, this Agreement or any Applicable Law (For Cause Audit).
Supplier agrees to address, in writing, within thirty (30) days of the
conclusion of Zogenix’s audit of the facilities, any adverse findings made by
Zogenix pursuant to the audit. The written report shall include an action plan
for addressing the findings and a time line for the implementation of any
corrective and preventative measures. Supplier shall permit, at the request of
Zogenix, a follow-up inspection, at no cost to Zogenix, to ensure that all
corrective and preventative measures have been implemented. For clarity
reimbursement under the provision of this Section 3.5 excludes Supplier
engagement covered under Section3.3 above or general access to Manufacturing
Site in conjunction with the execution of the Services. Such access must be
agreed to by the Parties, in advance, and in accordance with execution of remit
in Section 3.2 and 3.3 above.
4. FORECASTS AND PURCHASE ORDERS, CAPACITY

4.1. Forecasts and Purchase Orders: Zogenix shall deliver to Supplier a good
faith, written, non-binding forecast, of its expected commercial requirements of
the Drug Substance at least [***] before anticipated receipt of a First Approval
and then on or before the last working day of each calendar month during the
Term, Zogenix shall provide to Supplier a rolling [***] forecast of its
requirements for





--------------------------------------------------------------------------------



the Drug Substance (“Forecast”), with the [***] of each such forecast
constituting a binding commitment upon Zogenix to purchase such quantities as
evidenced by Purchase Orders submitted in accordance with Section 4.1.1.

4.1.1. All firm orders for Drug Substance (the “Purchase Order”) shall specify:
(i) the type of Drug Substance being ordered; (ii) the amount of such Drug
Substance being ordered; and (iii) the Purchase Order Delivery Date. Each
Purchase Order shall be deemed to be automatically accepted unless Supplier
notifies Zogenix of its rejection of the same within three (3) Business Days of
receipt. Once accepted by Supplier, Purchase Orders are firm and may not be
cancelled or modified without the consent of the other Party. Supplier may
reject a Purchase Order Delivery Date and offer another Purchase Order Delivery
Date but the new Purchase Order Delivery Date cannot be more than seven (7)
Business Days later or ten (10) Business Days earlier than original Purchase
Order Delivery Date. If there is a new Zogenix accepted Purchase Order Delivery
Date, the Forecast will be updated to reflect the new agreed upon date. For the
avoidance of doubt, Supplier shall be obligated to accept any Purchase Order
that complies with this Section 4.1.1, is consistent with the most recent
Forecast, and does not exceed the Initial Capacity.
4.1.2. If there is a conflict between the terms of this Agreement and the terms
of a Purchase Order, the terms of this Agreement will control.
4.2. Forecast not a Purchase Order. Notwithstanding anything to the contrary, in
no event shall a Forecast be deemed a Purchase Order.
4.3. Minimum Annual Requirements. Zogenix agrees to order a minimum of 1 Batch
per annum, while this Agreement is in effect, in order for Supplier to maintain
and retain relevant manufacturing experience.
4.4. Purchase Quantities. Quantities actually delivered pursuant to a given
Purchase Order may vary from the quantities reflected in such Purchase Order by
up to ten percent (10%) and still be deemed to be in compliance with such
Purchase Order; provided, that Zogenix shall only be invoiced and required to
pay for the quantities of Drug Substance which Supplier actually delivers to
Zogenix.
4.5. Adjustments to Forecasts and Purchase Orders. Any change to the accepted
Purchase Order amount or Purchase Order Delivery Date cannot occur without both
Parties agreeing to change in writing.
4.6. Delivery Terms and Purchase Order Delivery Date. Terms of delivery for the
Drug Substance shall be EXW Supplier facility (ICC Incoterms® 2010). Absent
specific instructions from Zogenix, Supplier will select the carrier and ship
freight prepaid, with the cost thereof charged to Zogenix. Title and risk of
loss and/or damage to the Drug Substance shall pass to Zogenix when the Drug
Substance is ready to be loaded onto the agreed carrier, which is preceded by
Zogenix written authorization to ship. Zogenix authorization to ship shall occur
within five (5) Business Days of the later of Supplier’s release of the Drug
Substance and supply of the documents specified in





--------------------------------------------------------------------------------




Section 2.2. Drug Substance shall be properly prepared for safe and lawful
shipment by Supplier and accompanied by appropriate transportation and other
agreed upon documentation. Supplier shall make arrangements for shipping per the
agreed upon carrier. No later than the day the Drug Substance is shipped,
Supplier shall provide Zogenix with agreed upon logistic documents.

4.7. Inability to Supply. In the event that the Drug Substance is not delivered
(i.e., released by Supplier and available for immediate shipment) within [***]
after the specified Purchase Order Delivery Date, starting with [***] following
the Purchase Order Delivery Date Supplier will be deemed to be in an “Inability
to Supply” status. In the event of any Inability to Supply: (i) Supplier shall
fulfill Purchase Orders with such quantities of conforming Drug Substance as are
available; (ii) unless and until such Inability to Supply is remedied, Zogenix
shall be relieved from its obligations under this Agreement to (A) purchase any
quantities subject to any outstanding Purchase Orders or Forecast, (B) submit
any further Purchase Orders, and (iii) Zogenix may terminate Agreement without
penalty. Nothing in this Section 4.6 hall relieve Supplier of any obligation or
liability under this Agreement.
4.8. Without limiting the foregoing, in the event of, and during the occurrence
of, any Inability to Supply, if Zogenix elects to purchase any Drug Substance
from a Third Party in order to replace the Drug Substance that Supplier could
not deliver to Zogenix hereunder, then Supplier shall pay to Zogenix an amount
equal to the product of: (a) the actual per unit cost for Drug Substance paid by
Zogenix to such Third Party supplier less the applicable per unit cost for such
Drug Substance Zogenix would have paid to Supplier hereunder; times (b) the
number of units of Drug Substance actually purchased by Zogenix from such Third
Party supplier. The remedies granted to Zogenix pursuant to this Section shall
be in addition to, and not in lieu of, any other remedies available to Zogenix
at law or in equity.
4.9. Capacity. The Supplier will provide sufficient organizational, financial,
and personnel resources necessary to perform its obligation under this Agreement
to ensure available capacity to Manufacture and deliver Drug Substance to
Zogenix, at a minimum of the Forecast. If at any time during the term of this
Agreement, the Zogenix Forecast exceeds Supplier’s then-current available
capacity, then Supplier and Zogenix shall meet and discuss in good faith ways in
which additional Supplier capacity may be secured to meet the Forecast.
Provision of existing Manufacturing capacity shall be at the Supplier’s sole
cost and expense.
4.10. Current available capacity. Subject to bookings of the relevant
manufacturing operations of Supplier prior to receiving a Purchase Order from
Zogenix, Supplier’s available capacity for Manufacturing of Drug Substance as of
the Effective Date is [***] the (“Initial Capacity”). Supplier shall use
commercially reasonable efforts to supply all amounts of Drug Substance ordered
by Zogenix up to the Initial Capacity.
4.11. Alternate Suppliers. Nothing in this Agreement shall prevent, prohibit or
restrict Zogenix from purchasing the Drug Substance from any Third Party
provided that

during the Initial Term of this Agreement, Zogenix orders [***] of its total
needs from the Supplier.




--------------------------------------------------------------------------------



4.12. Exclusivity. Supplier shall not enter into any other agreements, including
licensing, manufacturing or supply agreements, with any Third Parties in
relation to the manufacture of any Drug Substance that is the same Drug
Substance, route of synthesis and Manufacturing Process that is supplied by
Supplier hereunder without the prior written consent of Client.


4.13. Adjustment of Price
The Price defined in 1.31 above may be adjusted as specified below.


4.13.1. The Price of the Drug Substance may be amended due to a process or
specification change as provided for in Section 2 of this Agreement, only upon
consent by Zogenix. For clarity, Price changes may include other aspect of the
Services to be performed by Supplier resulting from changes to the scope of
Services, the Specifications, assumptions, or requirements that arise during the
performance of the Services, provided that such changes do not arise as a result
of Supplier’s failure to either perform the Services in a commercially
reasonable manner or otherwise act in good faith. Any such changes will be
memorialized in a revision to the Scope of Work to be executed by both Parties.
Unless a Change is required under sections, 2.3, 2.4, or 2.5 of the Agreement,
Prices for the Drug Substance may be increased or decreased by an amount that
the Parties shall reasonably agree to no more than each calendar year to reflect
[***]. Pricing will be in effect as of the first Purchase Order issued in each
Contract Year.
4.13.2.  This pricing will be valid from the date of this Agreement until 31st
December 2019, provided that the prices at which Supplier can purchase the Raw
Materials change by [***] with regard to the prices agreed at the time of
execution of this Agreement. Should the prices for the Key Raw Materials change
by [***] with regard to the price agreed at the time of execution of this
Agreement, the Supplier will provide detailed information on the pricing of such
raw-materials to Zogenix. With Zogenix consent, the raw material part of the
Price for the manufacture of the Drug Substance may change by such percentage.
The Price for Purchase Orders submitted to the Supplier thereafter will change
by the increase or decrease in the cost of the material.
4.13.3.  After 31st of December 2019, Supplier may submit a notice of Price
change to Zogenix on an annual basis for each new Contract Year. Such proposed
Price change shall be submitted for review [***] prior to the end of the current
Contract Year. Supplier will provide supporting detail with respect to any Price
change, and upon consent from Zogenix, the Price for the Drug Substance, and the
relevant Scope of Work will be adjusted on the following Purchase Order issued
to the Supplier as follows:







--------------------------------------------------------------------------------



The Price will be adjusted to reflect [***]. Where the prices for the Key Raw
Materials change by [***] the Price in effect, the raw material part of the
price for the Drug Substance may change by such percentage, and the non-raw
material related part of the Price for the Drug Substance, directly related to
provision of the Manufacturing Services will change by [***].
5. INVOICES, PAYMENT AND TAXES
5.1. Invoices. Supplier shall submit an invoice to Zogenix at [***] upon Zogenix
acceptance of Supplier issued CoA, or dispatch of the Drug Substance. The
invoices must be issued in line with the terms of the Value Added Tax Act 1994
and must be properly addressed to Zogenix International Limited at its UK
business address.
5.2. Payment. Zogenix shall pay Supplier only for the Services requested by
Zogenix and identified in the Scope of Work. If Supplier anticipates that a
project shall exceed the costs identified in the Scope of Work, Supplier shall
notify Zogenix, as soon as possible, of such additional costs. Zogenix must
approve such additional costs in writing prior to Supplier incurring any such
costs. Zogenix shall be obliged to pay only for the actual quantity of Drug
Substance delivered at the Price stated in the applicable Scope of Work. Zogenix
shall pay all undisputed amounts due within [***] from the date of receipt of
the invoice by Zogenix. If Zogenix disputes all or any portion of an invoice, it
shall be required to pay only the amount not in dispute, and in such event
Zogenix shall notify Supplier of the amount and nature of the dispute, whereupon
the Parties will use good faith efforts to reconcile the disputed amount as soon
as practicable. All payments due to Supplier shall be made wire transfer for
deposit to the bank account of Supplier at a designated bank in the country
where the Supplier’s place of business is located. Supplier may assess a late
payment fee of [***] per month (or the maximum amount allowed by law if less
than [***] per month) for any undisputed payment owing and paid within thirty
(30) days after the due date of such invoice.
5.3. Non-Payment of Undisputed Amounts. If Zogenix fails to pay undisputed
invoices when due, in addition to its other rights under this Agreement, in law
or under equity, Supplier will have the right, in its discretion, to cease all
activities hereunder and withhold all data, information, reports, and material
of any kind (but excluding Zogenix’s materials) until all outstanding and
undisputed invoices have been paid in







--------------------------------------------------------------------------------



full. It is understood that prior to ceasing all activities and withholding all
data, information, reports and materials, Supplier will make all reasonable
efforts to initiate good faith discussions with Zogenix with a view to resolving
the payment issues otherwise.
5.4. Taxes. The Price does not include value added tax, or any other sales, use,
gross receipts, excise, compensating, withholding, licenses, duties, charges or
fees, if any, required to be paid by Supplier in respect of fees for Services.
Where such value- added tax is properly chargeable by the Supplier, the amount
of such tax, if any, will be added to the Price and shall be reflected in valid
VAT invoices submitted to Zogenix by Supplier pursuant to this Agreement. Where
Zogenix receives a valid VAT invoice, Zogenix shall pay the amount of such
value-added tax indicated on the invoice to Supplier in accordance with the
payment provisions of this Agreement. For the avoidance of doubt, where any
Price is denominated in a currency other than Great British Pounds (GBP), any
value-added tax must be shown on the invoice in GBP, along with any conversion
rate used. Failure of the Supplier to issue a valid VAT invoice, including any
failure to denominate any value-added tax charged in GBP, will render any such
invoice invalid and any payment provision shall not commence unless and until
Zogenix receives a valid VAT invoice. Notwithstanding the foregoing, taxes (and
any penalties thereon) imposed on Supplier based on Supplier’s income (however
denominated) will be the responsibility of Supplier.
6. INSPECTION AND ACCEPTANCE
6.1. Supplier shall test and analyze each lot of Drug Substance for compliance
with the Specifications prior to the release and shipment thereof to Zogenix.
Supplier will provide a Certificate of Analysis, Certificate of Compliance and
executed Batch Records with each shipment of each Batch of Drug Substance signed
by the responsible quality official of Supplier. The Certificate of Analysis and
Certificate of Compliance must include the results (whether numerical or
otherwise) for each test performed that verify that the Batch of Drug Substance
is in compliance with the Specifications, as well as a statement that the
subject lot was Manufactured in accordance with the Batch Records, any
applicable regulatory approvals and Applicable Law.
6.2. Zogenix may test and inspect the Drug Substance after receipt and either
accept or reject it. Drug Substance may be rejected if it does not comply with
the Specifications or conform with any of the warranties provided by Supplier in
this Agreement or the Quality/Technical Agreement, or is otherwise defective.
Zogenix will be deemed to have accepted the Drug Substance, except as to latent
defects which are not reasonably discoverable, if Zogenix fails to give notice
of rejection within [***] after receipt by Zogenix of such Drug Substance. The
written notice of rejection shall be given to Supplier and shall include
identification of the lot number and description of the Specification
non-compliance or other defect.

6.3. Following receipt of written notice of rejection of a particular lot of
Drug Substance, Supplier shall, at Zogenix’s option, provide a credit, refund or
replacement of Drug Substance to Zogenix, together with reimbursement for the
cost of all Raw Materials





--------------------------------------------------------------------------------



incorporated in the rejected Drug Substance and Zogenix’s costs of shipping,
insurance premiums, duties, taxes, and other reasonable out-of-pocket costs
directly incurred in connection with the transportation and return or
destruction of the rejected Drug Substance; provided, however, that if Supplier
does not agree with Zogenix’s claim of noncompliance with the Specifications or
other defect, then the Parties shall designate a mutually acceptable Third Party
laboratory to make a determination on such matter from a sample obtained from
the allegedly non-compliant or defective lot shipped to Zogenix. The decision of
the Third Party laboratory shall be binding on all Parties hereto and all
expenses related to such Third Party investigation shall be borne by the Party
found to have been mistaken. Should such Third Party laboratory confirm
Zogenix’s claim of Drug Substance noncompliance, Supplier shall, at Zogenix’s
request, promptly provide Zogenix with a credit, refund or prompt replacement of
Drug Substance to Zogenix, together with reimbursement for including the cost of
all Raw Materials incorporated in the rejected Drug Substance and Zogenix’s
costs of shipping, insurance premiums, duties, taxes, and other reasonable
out-of-pocket costs directly incurred in connection with the transportation and
return or destruction of the rejected Drug Substance.
6.4. Zogenix shall return any rejected Drug Substance to Supplier at Supplier’s
expense to an address that Supplier may designate within ten (10) days of
Supplier receiving written notice of rejection; provided, however, that if
Supplier does not agree with Zogenix’s claim of noncompliance with the
Specifications or other defect, Zogenix shall not be obligated to return the
rejected Drug Substance to Supplier until ten (10) days after a final
determination is made by a Third Party laboratory that such Drug Substance does
not comply with the Specifications or is otherwise defective as provided in
Section 6.3 above. All freight, insurance and other costs of such shipment along
with any risk of loss shall be borne by Supplier.
7. RECALLS
7.1. Control of Recall. All recalls of any Finished Product, and EMA and FDA
contacts relating to any such recalls shall be the responsibility of, and under
the control of, Zogenix. Zogenix shall notify the EMA, FDA, DEA, and any foreign
regulatory agencies of any recall, and shall be responsible for coordinating all
necessary activities regarding the action taken. In the event that either Party
has reason to believe that any Finished Products should be recalled or withdrawn
from distribution, such Party shall promptly inform the other in writing prior
to taking any such action. Zogenix shall have the responsibility for making the
final decision regarding any recall, withdrawal or field correction relating to
any Finished Product.
7.2. Supplier Fault. If any Finished Product is recalled as a result of
Supplier’s failure to supply Drug Substance in accordance with this Agreement
and/or the Quality/Technical Agreement, then Supplier shall reimburse Zogenix
for all documented out-of-pocket expenses incurred by Zogenix as a result of
such recall. Zogenix shall give Supplier prompt written notice of any Finished
Product recalls that Zogenix believes were caused or may have been caused by
such failure by Supplier.







--------------------------------------------------------------------------------



7.3. Sharing of Recall Expenses. If each Party contributes to the cause for a
recall, the expenses actually incurred as a result of such recall will be shared
in proportion to each Party’s responsibility.


8. INTELLECTUAL PROPERTY
8.1. Zogenix Property.
8.1.1. All materials, inventions, know-how, methodologies, trademarks,
Specifications, information, data, writings and other property in any form
whatsoever, which is provided or otherwise made available to Supplier by or on
behalf of Zogenix, whether or not it is used by Supplier with respect to the
performance of its obligations hereunder, and which was owned or Controlled by
Zogenix prior to being provided or made available to Supplier, shall remain the
property of Zogenix (the “Zogenix Property”). Without limiting the foregoing,
Zogenix shall retain all rights, title and interest in and to such Zogenix
Property, including without limitation all patents, copyrights, trademarks,
trade secrets and other intellectual property and proprietary rights and any
ideas, concepts, designs, inventions and expressions embodied in or appurtenant
to such Zogenix Property. Zogenix hereby grants to Supplier a non-transferable,
non-exclusive license to use any Zogenix Property supplied to Supplier hereunder
solely to the extent and for the duration necessary to enable Supplier to
perform its obligations hereunder. Supplier shall not acquire any other right,
title or interest in or to the Zogenix Property as a result of its performance
hereunder. “Controlled” means, with respect to any material, item of information
or intellectual property right, the possession, whether by ownership or license,
of the right to grant a license or other right with respect thereto without
violating the contractual or intellectual property rights of any third party.
8.1.2. Any improvements or modifications to Zogenix Property (“Improvements”),
and any creative ideas, proprietary information, developments, or inventions
developed, conceived, created, authored or reduced to practice by or on behalf
of Supplier, either alone or in concert with Zogenix or any third parties,
during the Term and related to the activities carried out in the performance of
this Agreement (“Developments”) shall be the exclusive property of Zogenix, and
Zogenix shall own all rights, title and interest in and to such Improvements and
Developments. Such ownership shall inure to the benefit of Zogenix from the date
of the conception, creation, reduction to practice or fixation in a tangible
medium of expression of the Improvements or Developments, as the case may be.
All copyrightable aspects of such Improvements and Developments shall be
considered “Work Made For Hire” as defined in §101 of the 1976 Copyright Act (as
amended), and all rights, title and interest in and to such Improvements and
Developments hereby is and shall be transferred to and vested in Zogenix without
any additional compensation to Supplier or its personnel. In the event that any
Improvements or Developments do not qualify to be Work Made For Hire, Supplier
hereby irrevocably transfers, assigns and conveys, and shall cause







--------------------------------------------------------------------------------



its personnel to irrevocably transfer, assign and convey, all rights, title and
interest in and to such Improvements or Developments to Zogenix, at no cost to
Zogenix, free and clear of any liens and encumbrances, and Supplier agrees to
execute, and shall cause its personnel to execute, all documents necessary, in
Zogenix’s discretion, to do so. All such assignments shall include, but are not
limited to, those relating to existing or prospective copyrights, patent rights
and all other intellectual property rights in any country. Supplier also agrees
that it shall, and shall cause its personnel to, promptly notify Zogenix of any
intellectual property developed or otherwise included as Improvements or
Developments, and to provide reasonable assistance, at Zogenix’s expense, in the
procurement or enforcement of any such intellectual property.
8.2. Supplier Property. All materials, inventions, know-how, methodologies,
trademarks, information, data, writings and other property, in any form
whatsoever, which is provided to Zogenix by or on behalf of Supplier, or which
was used by Supplier with respect to the performance of its obligations
hereunder, and which was owned or Controlled by Supplier prior to its
performance hereunder, shall remain the property of Supplier (the “Supplier
Property”). For avoidance of doubt, Supplier Property excludes any Zogenix
Property, Improvements and Developments. Zogenix shall acquire no right, title
or interest in Supplier Property as a result of Supplier’s or Zogenix’s
performance hereunder. In producing Improvements and Developments, Supplier
shall not incorporate into such Improvements and Developments any Supplier
Property or other materials in which Supplier or any third party has pre-
existing proprietary rights (collectively, “Pre-Existing Materials”), except
such Pre- Existing Materials as may be approved in advance by Zogenix in
writing. Any such Pre-Existing Materials incorporated into the Improvements and
Developments but not approved in advance by Zogenix in writing shall be deemed
Improvements and Developments. With respect to Pre-Existing Materials
incorporated into Improvements and Developments, Supplier hereby grants to
Zogenix, in the case of Supplier’s Pre-Existing Materials, or shall obtain for
Zogenix, in the case of third party Pre-Existing Materials, an unrestricted,
royalty-free, fully-paid, perpetual, irrevocable, world-wide, non-exclusive,
assignable right and license to use, disclose, reproduce, modify, prepare
derivative works, publicly perform and display, transmit, sublicense, sell,
offer for sale and distribute (including the right to sublicense, sell, offer
for sale and distribute through multiple tiers), practice, make, have made,
import and otherwise make use of such Pre-Existing Materials in connection with
the Drug Substance, Improvements and Developments. Such rights shall extend to
Zogenix’s present and future Affiliates, successors and assigns.
9. REPRESENTATIONS AND WARRANTIES
9.1. Supplier represents and warrants:
9.1.1. that it has the experience, capability and resources to efficiently and
expeditiously provide the Manufacturing Services under this Agreement, and that
the Manufacturing Services shall be performed in a workmanlike manner with
professional diligence and skill and in conformance with the Specifications





--------------------------------------------------------------------------------




and the other applicable specifications or requirements as set forth in this
Agreement, the Quality/Technical Agreement, and the Scope of Work;
9.1.2. that the Drug Substance, at the time of delivery to Zogenix, shall (a) be
of merchantable quality, fit for the purposes intended by Zogenix and be free
from defects in material and workmanship; (b) conform to the Specifications, as
then in effect, (c) have been Manufactured in compliance with all Applicable
Laws, including cGMPs; (d) not be (i) adulterated or misbranded by Supplier
within the meaning of the FD&C Act or (ii) an article that may not be introduced
into interstate commerce under the provisions of Section 404 or 505 of the FD&C
Act; (e) meet all standards and requirements under Applicable Laws to be
lawfully shipped and sold;
9.1.3. that it is not a party to any agreement that would prevent it from
fulfilling its obligations under this Agreement, and that it shall not enter
into an agreement to provide services that would restrict its ability to perform
under this Agreement during its term;
9.1.4. that to the best of its knowledge as of the Effective Date of this
Agreement there is no pending or likely governmental enforcement action or
private claim against Supplier, or any environmental conditions, events or
circumstances that are reasonably likely to limit, impede or otherwise
jeopardize the Supplier’s ability to meet its obligations under this Agreement;
9.1.5. that Supplier is not now nor has in the past been suspended, proposed for
debarment or debarred by the United States Food and Drug Administration or any
other government or regulatory authority, Supplier has never been convicted of a
felony under federal law for conduct relating to the development or approval of
a drug product and/or relating to a drug product, Supplier is not currently
suspended or otherwise excluded by any governmental entity from receiving
federal contracts, and Supplier’s employees, agents, representatives and
subcontractors who perform Manufacturing Services under this Agreement are not
suspended, proposed for debarment or debarred by the federal government;
9.1.6. that it and its employees, subcontractors, agents, representatives, and
invitees shall comply with all Applicable Laws in the performance of this
Agreement, and that Supplier’s actions in establishing and performing this
Agreement have been and will be consistent with ethical business practices and
without the influence of any association with an Zogenix employee, officer or
director that would amount to a conflict of interest; and
9.1.7. that if it learns of any violation of Applicable Law by an employee or
permitted Affiliate or subcontractor that performs any function under this
Agreement (a “Compliance Event”), it will immediately notify Zogenix in writing
of such Compliance Event and the measures it has taken and intends to take to
remedy such Compliance Event and to prevent its recurrence.





--------------------------------------------------------------------------------




9.2. Supplier and Zogenix represent and warrant to the other that the execution,
delivery and performance of this Agreement have been authorized by all necessary
corporate action, do not conflict with or result in a material breach of the
articles of incorporation or by-laws of such Party or any material agreement by
which such Party is bound, or any law, regulation or decree of any governmental
entity or court that has jurisdiction over such Party.
9.3. Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY
MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF ANY KIND, EITHER EXPRESS
OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, OR NON- INFRINGEMENT.
10. TERM; TERMINATION

10.1. Term. The term of this Agreement shall commence on the Effective Date and
shall continue for five (5) years unless terminated earlier pursuant to this
Section (the “Initial Term”). After the expiration of the Initial Term, this
Agreement shall automatically renew for successive terms of two (2) years each
(each a “Successive Term” and together with the Initial Term, the “Term”),
unless terminated as set out below.
10.2. At Will Termination. This Agreement may be terminated at any time during
the Term for any reason by: (i) Zogenix with twelve (12) months prior written
notice to the Supplier or (ii) Supplier with twenty-four (24) months prior
written notice to Zogenix. In the event of any termination of this Agreement,
Zogenix shall be responsible for any portion of the compensation owed to
Supplier for any Manufacturing Services rendered for any firm Purchase Orders
prior to the effective date of such termination to the extent such fees and
expenses are not cancelable.

10.3. Breach. This Agreement may be terminated by either Party in the event of a
material breach by the other Party of the terms and conditions hereof; provided
that the other Party shall first give to the defaulting Party written notice of
the proposed termination or cancellation of this Agreement, specifying the
grounds therefor. Upon receipt of such notice, the defaulting Party shall have
sixty (60) days to respond by curing such default; or by delivering to the other
Party a certificate that such breach is not capable of being cured within such
sixty (60) days and that the breaching Party is working diligently to cure such
breach; but in no event shall the time period for curing such breach exceed an
additional sixty (60) days. If the breaching Party does not so respond or fails
to work diligently and to cure such breach within the additional time set forth
above, then the other Party may either suspend the Agreement indefinitely or
terminate the Agreement. Termination of this Agreement pursuant to this Section
10.3 shall not affect any other rights or remedies which may be available to the
non- defaulting Party.
10.4. Product Withdrawal. A Scope of Work covering a Drug Substance will
automatically terminate without any further action by either Party if the drug
product containing such Drug Substance is withdrawn as a result of FDA, EMA or
other Regulatory





--------------------------------------------------------------------------------




Agency actions or voluntarily withdrawn by Zogenix or if Zogenix decides to
cease development activities for such drug product containing such Drug
Substance.
Zogenix shall be responsible for the payment of all Drug Substance Manufactured
under a confirmed Purchase Order to the date of termination.
10.5. Violation of Applicable Law. If Supplier in its discretion determines that
its continued performance of Manufacturing Services will constitute a potential
or actual violation of Applicable Law, then Supplier may terminate this
Agreement by giving notice stating the effective date of such termination.
10.6. Inability to Supply. At Zogenix’s sole discretion, Zogenix may terminate
this Agreement immediately by written notice to Supplier upon the occurrence of
an Inability to Supply.
10.7. Bankruptcy; Insolvency. This Agreement may be terminated at any time
during the Term by either Party upon the filing or institution of bankruptcy,
reorganization, liquidation or receivership proceedings, or upon an assignment
of a substantial portion of the assets for the benefit of creditors by the other
Party; provided, however, that in the event of any involuntary bankruptcy or
receivership proceeding, such right to terminate shall only become effective if
the Party consents to the involuntary bankruptcy or receivership, or such
proceeding is not dismissed within ninety (90) days after the filing thereof.
10.8. Termination by Mutual Agreement. This Agreement may be terminated at any
time upon mutual written agreement between the Parties.

10.9. Duties Upon Termination. In the event of termination of this Agreement or
any Scope of Work hereunder, both Parties shall promptly meet to finalize a plan
to conclude and wind-down Supplier’s activities. Supplier shall cease all work
and collect and deliver to Zogenix any work product then in its possession in a
manner prescribed by Zogenix. Except for any Drug Substance Manufactured by
Supplier in conjunction with a Zogenix Purchase Order before the effective date
of termination, Zogenix shall not be responsible for any payments and or to make
any reimbursements to the Supplier. Any advance payments or other funds held by
Supplier that are unearned shall be returned to Zogenix within thirty (30) days
of the effective date of termination. In the event that only a certain Scope of
Work is terminated, then the foregoing provisions of this Section 10.9 shall
only apply to such Scope of Work and the Drug Substance thereunder.
10.10. Technology Transfer. Following the expiration or termination of this
Agreement for any reason, or at Zogenix’s request during a period of twelve (12)
months before the end of the Term of this Agreement, Supplier shall provide and
as applicable cause to be provided assistance to transfer part or all of the
Manufacturing Services, know- how and analytical testing methodology related to
the Services to Zogenix or Zogenix’s designee (“Technology Transfer”) to enable
Zogenix or its designee to manufacture the Drug Substance. For the purposes of
such transfer, Supplier shall, upon request of Zogenix, prepare a written
proposal to implement the Technology





--------------------------------------------------------------------------------




Transfer, including reasonable fees therefore. Zogenix shall pay the agreed fees
for any of such Technology Transfer provided by Supplier.
10.11. Outstanding Orders in the Event of Termination. In the event that this
Agreement or any Scope of Work hereunder is terminated, Supplier shall have the
obligation to fill all outstanding Purchase Orders if, and only if, so requested
by Zogenix, and in such case, all such Purchase Orders shall be completed by
Supplier in accordance with the terms of this Agreement and Zogenix shall pay
the Price for the quantities of Drug Substance supplied thereunder (provided
that such Drug Substance complies with and is Manufactured in accordance with
all the requirements of this Agreement and the Quality/Technical Agreement).
10.12. Survival. The following Sections of this Agreement shall survive any
expiration or termination of this Agreement for any reason: Section 1 (to the
extent necessary to give effect to the Sections enumerated in this Section
9.12), Section 6, Section 7, Section 8, Section 9.9, Section 9.11, Section 9.12,
Section 10, Section 11, Section 13, Section 14, and Section 15.
11. INDEMNIFICATION AND INSURANCE
11.1. Indemnification by Zogenix. Zogenix shall indemnify, defend and hold
Supplier, its Affiliates and their respective directors, officers, employees,
and agents (“Supplier Indemnified Parties”), harmless from and against any
damages, judgments, claims, suits, actions liabilities, costs and expenses
including, but not limited to, reasonable attorneys’ fees, actually incurred
(collectively, “Losses”) resulting from any Third Party claims arising out of
(a) Zogenix’s breach of this Agreement, any Scope of Work, the Quality/Technical
Agreement or of any representation or warranty made by Zogenix to Supplier under
this his Agreement, any Scope of Work, or the Quality/Technical Agreement; (b)
any negligent or reckless act or omission or misconduct on the part of any
Zogenix Indemnified Party in the course of its or their performance under this
Agreement; (c) Zogenix’s infringement of Third Party intellectual property
rights during or associated with the performance of the Services, or (d)
Zogenix’s sale, marketing, use or distribution of Zogenix’s drug product
containing the Drug Substance resulting from the Services. Notwithstanding the
foregoing, Zogenix shall not be liable for Losses for which Supplier is
obligated to indemnify Zogenix hereunder.
11.2. Indemnification by Supplier. Supplier shall indemnify, defend and hold
Zogenix, its Affiliates and their respective directors, officers, employees, and
agents (“Zogenix Indemnified Parties”), harmless from and against any Losses
resulting from any Third Party claims arising out of (a) Supplier’s breach of
this Agreement, any Scope of Work, the Quality/Technical Agreement or of any
representation or warranty made by Supplier to Zogenix under this his Agreement,
any Scope of Work, or the Quality/Technical Agreement; (b) Supplier’s
infringement of Third Party intellectual property rights based solely on the
methods or processes used by Supplier, which are not methods or processes
provided by Zogenix to Supplier, in the performance of the Services; or (c) any
negligent or reckless act or omission or misconduct on the part of any Supplier
Indemnified Party in the course of its or their performance under this





--------------------------------------------------------------------------------




Agreement. Notwithstanding the foregoing, Supplier shall not be liable for
Losses for which Zogenix is obligated to indemnify Supplier hereunder.
11.3. Indemnification Procedure. If a Supplier Indemnified Party or a Zogenix
Indemnified Party (in each case an "Indemnified Party"), receives any written
claim which such Indemnified Party believes is the subject of indemnity
hereunder by Zogenix or Supplier as the case may be (the "Indemnifying Party"),
the Indemnified Party shall, as soon as reasonably practicable after forming
such belief, give notice thereof to the Indemnifying Party, provided that the
failure to give timely notice to the Indemnifying Party as contemplated hereby
shall not release the Indemnifying Party from any liability to the Indemnified
Party unless the Indemnifying Party demonstrates that the defense of such claim
is prejudiced by such failure. The Indemnifying Party shall have the right, by
prompt notice to the Indemnified Party to assume the defense of such claim at
its cost, with counsel reasonably satisfactory to the Indemnified Party. If the
Indemnifying Party does not so assume the defense of such claim or, having done
so, does not diligently pursue such defense, the Indemnified Party may assume
the defense, with counsel of its choice, but at the cost of the Indemnifying
Party. If the Indemnifying Party assumes and diligently pursues the defense, it
shall have absolute control of the litigation; the Indemnified Party may,
nevertheless, participate therein through counsel of its choice and at its cost.
The Party not assuming the defense of any such claim shall render all reasonable
assistance to the Party assuming such defense, out-of-pocket costs of such
assistance shall be for the account of the Indemnifying Party. No claim
hereunder shall be settled other than by the Party defending the same, and then
only with the consent of the other Party, which consent shall not be
unreasonably withheld; provided that the Indemnified Party shall have no
obligation to consent to any settlement of any such claim which imposes on the
Indemnified Party any liability or obligation which cannot be assumed or
performed in full by the Indemnifying Party.
11.4. LIMITATION OF LIABILITY AND CLAIMS.
(A)  EXCEPT FOR EACH PARTY’S INDEMNIFICATION OBLIGATIONS UNDER SECTIONS 11.1 OR
11.2 ABOVE, AND EXCEPT IN CASES OF GROSS NEGLIGENCE, FRAUD OR WILLFUL MISCONDUCT
BY A PARTY OR ITS AFFILIATES OR BREACH OF ARTICLE 12, IN NO EVENT SHALL A
PARTY’S AND ITS AFFILIATES’ TOTAL LIABILITY PER RELATED CLAIM UNDER THIS
AGREEMENT EXCEED THE FEES PAID BY ZOGENIX TO SUPPLIER OR INVOICED BY SUPPLIER
AND ITS AFFILIATES FOR THE SERVICES PERFORMED UNDER THE AGREEMENT AND RELEVANT
SCOPE OF WORK.
(B) IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR SPECIAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES, INCLUDING, BUT NOT LIMITED TO, ANY CLAIM FOR
DAMAGES BASED UPON LOST PROFITS OR LOST BUSINESS OPPORTUNITY, EXCEPT TO THE
EXTENT THAT SUCH DAMAGES ARE AWARDED TO A THIRD PARTY IN A FINALLY ADJUDICATED
CLAIM THAT IS SUBJECT





--------------------------------------------------------------------------------



TO SECTIONS 10.1 OR 10.2 AGAINST AN INDEMNITEE FOR WHICH AN INDEMNITOR IS
RESPONSIBLE FOR INDEMNIFICATION HEREUNDER.
(C) NOTHING CONTAINED HEREIN IS INTENDED TO EXCLUDE OR LIMIT ANY LIABILITY FOR
(a) DEATH OR PERSONAL INJURY CAUSED BY A PARTY’S NEGLIGENCE OR (b) FRAUD.
11.5. Insurance. Each Party shall maintain during the Term of this Agreement and
for a period of three (3) years thereafter the following insurance or
self-insurance in amounts no less than that specified for each type:
11.5.1. General liability insurance with combined limits of [***] per occurrence
and [***] per accident for bodily injury, including death, and property damage;
11.5.2. Product liability insurance with limits not less than [***].
11.6. Evidence of Insurance. Each Party shall provide the other with evidence of
its insurance upon written request. Each Party shall provide to the other thirty
(30) days, prior written notice of any cancellation.
12. CONFIDENTIALITY
12.1. A Party receiving Confidential Information (the "Receiving Party") from
the other Party (the "Disclosing Party") shall not to publish, disclose or use
for any purpose other than its performance hereunder any of the Disclosing
Party’s Confidential Information and shall use at least the same standard of
care as it uses to protect its own Confidential Information, but in no event
less than a reasonable level of care, to ensure that it and its Affiliates and
their respective employees, agents, or consultants do not disclose or make any
unauthorized use of Confidential Information provided by the Disclosing Party.
The Receiving Party shall notify the Disclosing Party promptly upon discovery of
any unauthorized use or disclosure of the Disclosing Party's Confidential
Information.

12.2. Each Party shall limit disclosure of Confidential Information received
hereunder to only those of its (or its Affiliates’) officers and employees who
are directly concerned with the performance of this Agreement. Each Party shall
advise such officers or employees upon disclosure of any Confidential
Information to them of the confidential nature of the Confidential Information
and the terms and conditions of this Article, and shall use all reasonable
safeguards to prevent unauthorized disclosure of the Confidential Information by
such officers and employees.
12.3. Both Parties agree that the following shall not be considered Confidential
Information subject to this Agreement:
12.3.1. information that is in the public domain by publication or otherwise,
provided that such publication is not in violation of this Agreement or any
other confidentiality agreement;







--------------------------------------------------------------------------------



12.3.2. information that the receiving Party can establish in writing was in the
receiving Party’s possession prior to the time of disclosure by the disclosing
Party and was not acquired, directly or indirectly, from the disclosing Party;
12.3.3. information that the receiving Party lawfully receives from a Third
Party; provided that such Third Party was not obligated to hold such information
in confidence;
12.3.4. information that, prior to the disclosing Party’s disclosure thereof,
was independently developed by the receiving Party without reference to any
Confidential Information as established by appropriate documentation; and
12.3.5. information that the receiving Party is compelled to disclose by a
court, administrative agency, or other tribunal; provided that in such case the
receiving Party shall immediately give as much advance notice as feasible to the
disclosing Party to enable the disclosing Party to exercise its legal rights to
prevent and/or limit such disclosure. In any event, the receiving Party shall
disclose only that portion of the Confidential Information that, in the opinion
of the receiving Party’s legal counsel, is legally required to be disclosed and
will exercise reasonable best efforts to ensure that any such information so
disclosed will be accorded confidential treatment by said court, administrative
agency or tribunal.
12.4. All Confidential Information shall remain the property of the Disclosing
Party. At the termination of this Agreement upon the request of Zogenix,
Supplier shall immediately return or destroy any Zogenix Confidential
Information in Supplier’s possession, custody or control, except that Supplier
may keep one (1) copy for archival purposes.
12.5. Each Party acknowledges and expressly agrees that the remedy at law for
any breach by it of the terms of this Section 11 shall be inadequate and that
the full amount of damages which would result from such breach are not readily
susceptible to being measured in monetary terms. Accordingly, in the event of a
breach or threatened breach by either Party of this Section 11, the other Party
shall be entitled to immediate injunctive relief prohibiting any such breach and
requiring the immediate return of all Confidential Information. The remedies set
forth in this Section 11 shall be in addition to any other remedies available
for any such breach or threatened breach, including the recovery of damages from
the breaching Party.
12.6. The terms and conditions of this Agreement, but not the fact of its
existence, shall constitute Confidential Information of Zogenix, except that
Supplier may disclose such terms and conditions to its Affiliates in accordance
with Section 16.2 hereof.

13. FORCE MAJEURE
13.1. Effects of Force Majeure. Neither Party shall be held liable or
responsible for failure or delay in fulfilling or performing any of its
obligations under this Agreement in case such failure or delay is due to any
condition beyond the reasonable control of the affected Party including, without
limitation, Acts of God, Government Agency





--------------------------------------------------------------------------------




actions or guidance, war, riot, earthquake, tornado, hurricane, fire, civil
disorder, explosion, accident, flood, sabotage, or national defense requirements
(a “Force Majeure Event”). Such excuse shall continue as long as the Force
Majeure Event continues, provided that Zogenix may cancel without penalty any
and all Purchase Orders in the event Supplier is unable to fulfill an
outstanding Purchase Order within ninety (90) days of its scheduled Purchase
Order Delivery Date due to a Force Majeure Event. Upon cessation of such Force
Majeure Event, Supplier shall promptly resume performance on all Purchase Orders
which have not been terminated.
13.2. Notice of Force Majeure Event. In the event either Party is delayed or
rendered unable to perform due to a Force Majeure Event, the affected Party
shall give notice thereof and its expected duration to the other Party promptly
after the occurrence of the Force Majeure Event; and thereafter, the obligations
of the affected Party will be suspended during the continuance of the Force
Majeure Event, provided that the affected Party shall take commercially
reasonable steps to remedy the Force Majeure Event with all reasonable dispatch.
14. PRESS RELEASES; USE OF NAMES
14.1. Use of Names. Except as expressly provided or contemplated hereunder and
except as otherwise required by Applicable Law, no right is granted pursuant to
this Agreement to either Party to use in any manner the trademarks or name of
the other Party, or any other trade name, service mark, or trademark owned by or
licensed to the other Party in connection with the performance of this
Agreement. Notwithstanding the above, as may be required by Applicable Law,
Zogenix, Supplier and their respective Affiliates shall be permitted to use the
other Party’s name and to disclose the existence of this Agreement in connection
with securities or other required public filings.
15. DISPUTE RESOLUTION; VENUE

15.1. Dispute Resolution. The Parties recognize that a bona fide dispute as to
certain matters may from time to time arise during the Term that relate to a
Party’s rights or obligations hereunder (a “Dispute”). In the event of the
occurrence of any Dispute, the Parties shall first try to settle their
differences amicably via the Supply Committee. If the Supply Committee cannot
achieve resolution, then either Party may, by written notice to the other, have
such Dispute referred to its highest ranking officer for attempted resolution by
good faith negotiations within [***] after such notice is received. If either
Party desires to pursue arbitration under Section 15.2 below to resolve any such
Dispute, unless expressly provided for otherwise herein, a referral to such
executives under this Section 15.1 shall be a mandatory condition precedent.
Said designated executive as of the Effective Date are as follows.
For Zogenix: Chief Financial Officer For Supplier: Chief Operating Officer







--------------------------------------------------------------------------------



In the event that they shall be unable to resolve the Dispute by consensus
within such [***] period, then the Dispute shall be finally settled by binding
arbitration as provided below.

15.2. Arbitration. Except as expressly otherwise provided in this Agreement, in
the event of any dispute arising out of or relating to the interpretation of any
provisions of this Agreement or the failure of either Party to perform or comply
with any obligation of such Party pursuant to this Agreement or the breach,
termination or validity hereof (a “Dispute”), such Dispute shall be finally
settled by arbitration in accordance with the commercial arbitration rules of
the American Arbitration Association (“AAA”), then in force and the Federal
Arbitration Act, 9 U.S.C. § 1 et seq., by three (3) arbitrators (the
“Arbitrators”) appointed in accordance with said rules, provided that the
appointed arbitrators shall have appropriate experience in the biopharmaceutical
industry. The place of arbitration shall be New York, New York, and the
Arbitrators shall decide the dispute in accordance with the substantive law of
the State of New York. The Arbitrators, by accepting their appointment,
undertake to conduct the process such that the award shall be rendered within
[***] of their appointment and shall be final and binding upon all Parties
participating in such arbitration. The judgment rendered by the Arbitrators may,
at the Arbitrator’s discretion, include costs of arbitration, reasonable
attorneys’ fees and reasonable costs for any expert and other witnesses.
Judgment upon the award may be entered in any court having jurisdiction, or
application may be made to such court for judicial acceptance of the award
and/or an order of enforcement as the case may be. Notwithstanding the
foregoing, any Disputes regarding the scope, validity, enforceability or
inventorship of any patents or patent applications shall be submitted for final
resolution by a court of competent jurisdiction. This Section 15.2 shall not
prohibit a Party from seeking preliminary injunctive relief in aid of
arbitration from a court of competent jurisdiction.
15.3. The Parties consent to the exclusive jurisdiction of the Federal courts
and the State courts of the State of New York, in each case, located in the
borough of Manhattan, City of New York (the “New York Courts”) for any action in
aid of arbitration, for provisional relief of the status quo, or to prevent
irreparable harm prior to the appointment of the Arbitrators in Section 15.2
above, and to the exclusive jurisdiction of the New York Courts for any action
to enter or enforce any arbitral award entered in connection with this
Agreement. THE PARTIES HEREBY IRREVOCABLY WAIVE, AND AGREE TO CAUSE THEIR
RESPECTIVE AFFILIATES TO WAIVE, THE RIGHT TO TRIAL BY JURY IN SUCH ACTIONS.
15.4. The Parties agree that irreparable damage may occur if any provision of
this Agreement is not performed in accordance with the terms hereof and that the
Parties may be entitled to an injunction to prevent breaches of this Agreement
or to enforce specifically the performance of the terms and provisions hereof in
the New York Courts or by an arbitral tribunal specified in Section 15.2, in
addition to any other remedy to which they are entitled at law or in equity.





--------------------------------------------------------------------------------






16. MISCELLANEOUS
16.1. Independent Contractors. The relationship between Zogenix and Supplier is
that of independent contractors and nothing herein shall be deemed to constitute
the relationship of partners, joint venturers, nor of principal and agent
between Zogenix and Supplier. Neither Party shall have any express or implied
right or authority to assume or create any obligations on behalf of or in the
name of the other Party or to bind the other Party to any contract, agreement or
undertaking with any Third Party.
16.2. Assignment. This Agreement may not be assigned or otherwise transferred by
either Party without the prior written consent of the other Party; provided that
either Party may, without such consent, assign this entire Agreement (a) in
connection with the transfer or sale of all or substantially all of the assets
of such Party or the line of business of which this Agreement forms a part, (b)
in the event of the merger or consolidation of a Party hereto with another; or
(c) to any Affiliate of the assigning Party. Any purported assignment in
violation of the preceding sentence shall be void. Any permitted assignee shall
assume all obligations of its assignor under this Agreement.
16.3. Continuing Obligations. Termination, assignment or expiration of this
Agreement shall not relieve either Party from full performance of any
obligations incurred prior thereto.
16.4. Waiver. Neither Party’s waiver of any breach or failure to enforce any of
the terms and conditions of this Agreement, at any time, shall in any way
affect, limit or waive such Party’s right thereafter to enforce and compel
strict compliance with every term and condition of this Agreement.
16.5. Severability. Each Party hereby expressly agrees that it has no intention
to violate any public policy, statutory or common laws, rules, regulations,
treaty or decision of any government agency or executive body thereof of any
country or community or association of countries, and that if any word,
sentence, paragraph, clause or combination thereof in this Agreement is found by
a court or executive body with judicial powers having jurisdiction over this
Agreement or either Party hereto, in a final unappealed order, to be in
violation of any such provisions in any country or community or association of
countries, such words, sentences, paragraphs, clauses or combination shall be
inoperative in such country or community or association of countries and the
remainder of this Agreement shall remain binding upon the Parties, so long as
enforcement of the remainder does not violate the Parties’ overall intentions in
this transaction.
16.6. Exhibits, Schedules and Attachments. Any and all exhibits, schedules and
attachments referred to herein form an integral part of this Agreement and are
incorporated into this Agreement by such reference.
16.7. Notices. All notices and other communications required or permitted to be
given under this Agreement shall be in writing and shall be delivered personally
or sent by
(a) registered or certified mail, return receipt requested, (b) a
nationally-recognized







--------------------------------------------------------------------------------



courier service guaranteeing next-day delivery, charges prepaid or (c) facsimile
or electronic mail (with the original promptly sent by any of the foregoing
manners), and shall be deemed to have been given upon mailing or upon
transmission by facsimile or electronic mail, as the case may be. Any such
notices shall be addressed to the receiving Party at such Party’s address set
forth below, or at such other address as may from time to time be furnished by
similar notice by either Party.
If to Supplier:
Aptuit (Oxford) Limited
111 Innovation Drive, Milton Park, Abingdon Oxfordshire
OX14 4RZ Oxford
England
Attn: Contract Negotiations Department


With copy to:   Evotec AG
Essener Bogen 7
22419 Hamburg
Germany
Attn: General Counsel


If to Zogenix:   Zogenix International Limited
Siena Court, Broadway
Maidenhead, Berkshire SL6 1NJ, United Kingdom
Attention: Vice President, Technical Operations/Product Supply
With copy to:   Zogenix, Inc.
5858 Horton Street, Suite 455 Emeryville, CA 94608 US
Attention: Legal


16.8. Counterparts. This Agreement and any amendment or supplement hereto may be
executed in any number of counterparts and any Party hereto may execute any such
counterpart, each of which when executed and delivered shall be deemed to be an
original and all of which counterparts taken together shall constitute but one
and the same instrument. The execution of this Agreement and any such amendment
or supplement by any Party hereto will not become effective until counterparts
hereof have been executed by both Parties hereto.
16.9. Governing Law; Entire Agreement. The validity, interpretation and
performance of this Agreement shall be governed and construed in accordance with
the laws of the State of New York without regard to the conflicts of laws
provisions thereof. This Agreement constitutes the full understanding of the
Parties and a complete and exclusive statement of the terms of their agreement
for the purpose of this Agreement. No terms, conditions, understanding, or
agreement purporting to modify or vary the terms of this Agreement shall be
binding unless hereafter made in writing and signed by both Parties. No
modification to this Agreement shall be effected by the





--------------------------------------------------------------------------------




acknowledgement or acceptance of any Purchase Order or shipping instruction
forms or similar documents containing terms or conditions at variance with or in
addition to those set forth herein.




[Signature Page Follows]







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized representative as of the Effective Date.




ZOGENIX INTERNATIONAL LIMITED, A WHOLLY OWNED SUBSIDIARY OF ZOGENIX, INC.
APTUIT (OXFORD) LIMITED
By:
/s/ Michael P. Smith
By:
/s/ Petra Dieterich
Name:
Michael P. Smith
Name:
Petra Dieterich
Title:
Chief Financial Officer
Title:
Senior Vice President
By:
/s/ Kamran Bashir
Name:
Kamran Bashir
Title:
Finance Director




